 

FS KKR Capital Corp. 8-K [fsk-8k_100219.htm]

 

Exhibit 10.1

 



FIFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
(CCT Tokyo Funding LLC)

THIS FIFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of December 2,
2019 (this “Amendment”), is entered into by and among CCT TOKYO FUNDING LLC, as
the Borrower (the “Borrower”), FS KKR CAPITAL CORP. (as successor in interest to
Corporate Capital Trust, Inc.), as the Servicer, the Lender identified on the
signature pages hereto and SUMITOMO MITSUI BANKING CORPORATION, the
Administrative Agent (in such capacity, the “Administrative Agent”).

R E C I T A L S

WHEREAS, the above-named parties (together with certain other parties) have
entered into that certain Loan and Servicing Agreement, dated as of December 2,
2015 (as amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Agreement”), by and among the Borrower, the Transferor,
the Servicer, each of the Lenders from time to time party thereto, the
Collateral Agent and the Administrative Agent;

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement (as
amended by this Amendment), the parties hereto desire to amend the Agreement in
certain respects as provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement (as amended by this Amendment).

SECTION 2. Amendments.

2.1       

The definition of “Agreement and Plan of Merger” in Section 1.01 of the
Agreement is amended and restated in its entirety as follows:

“Agreement and Plan of Merger” means that certain Agreement and Plan of Merger,
dated as of July 22, 2018, by and among CCT, FS Investment Corporation, IC
Acquisition, Inc. and FS/KKR Advisor, LLC.

2.2       

The definition of “CCT” in Section 1.01 of the Agreement is amended and restated
in its entirety as follows:

“CCT” means (i) prior to the consummation of a Permitted BDC Merger, Corporate
Capital Trust, Inc., a Maryland corporation, (ii) on or after the consummation
of the Permitted BDC Merger on December 19, 2018 and prior to any additional
Permitted BDC Merger, FS KKR Capital Corp. (as successor in interest to
Corporate Capital Trust, Inc.), a Maryland corporation, and (iii) on or after
the consummation of any additional Permitted BDC Merger, the applicable
Permitted BDC.

   

 



2.3       

The definition of “Permitted BDC” in Section 1.01 of the Agreement is amended
and restated in its entirety as follows:

“Permitted BDC” means each of FS Investment Corporation, FS Investment
Corporation II, FS Investment Corporation III, FS Investment Corporation IV and
Corporate Capital Trust II.

2.4       

The definition of “Permitted BDC Merger” in Section 1.01 of the Agreement is
amended and restated in its entirety as follows:

“Permitted BDC Merger” means any transaction or a series of related transactions
for the direct or indirect acquisition by a Permitted BDC of CCT; provided that
substantially concurrently with the consummation of any merger where CCT (or
such successor for which opinions referenced below have been delivered) is not
the surviving entity, such Permitted BDC shall have delivered perfection, true
sale and non-consolidation opinions in form reasonably satisfactory to the
Administrative Agent. For the avoidance of doubt, the transaction contemplated
by the Agreement and Plan of Merger, which transaction occurred on December 19,
2018, was a Permitted BDC Merger.

2.5       

The definition of “Reinvestment Period” in Section 1.01 of the Agreement is
amended and restated in its entirety as follows:

“Reinvestment Period” shall mean the date commencing on the Closing Date and
ending on the day preceding the earliest of (i) June 2, 2020 (or such later date
as results from the Reinvestment Period Extension in accordance with and
pursuant to Section 2.01(d)(i), or as otherwise agreed to in writing by the
Borrower, the Servicer, the Administrative Agent and the Lenders), (ii) the
occurrence of an Event of Default and the termination of the Commitments
pursuant to Section 7.01 and (iii) the declaration or automatic or scheduled
occurrence of the Facility Maturity Date; provided that if any of the foregoing
is not a Business Day, the Reinvestment Period shall end on the next Business
Day.

2.6       

The definition of “Stated Maturity Date” in Section 1.01 of the Agreement is
amended and restated in its entirety as follows:

“Stated Maturity Date” means June 2, 2023 (or, if such day is not a Business
Day, the next succeeding Business Day) or such later date as results from the
Stated Maturity Date Extension in accordance with and pursuant to Section
2.01(d)(ii), or as otherwise agreed to in writing by the Borrower, the Servicer,
the Administrative Agent and the Lenders.

2.7       

The definitions of “FSIC”, “Initial Reinvestment Period Extension”, “Initial
Stated Maturity Date Extension”, “Second Reinvestment Period Extension” and
“Second Stated Maturity Date Extension” are deleted in their entirety.

 2 

 

 

2.8       

The following new definitions are added to Section 1.01 of the Agreement as
alphabetically appropriate as follows:

“Fourth Amendment Date” means November 30, 2018.

“Reinvestment Period Extension” has the meaning assigned to that term in Section
2.01(d)(i).

“Stated Maturity Date Extension” has the meaning assigned to that term in
Section 2.01(d)(ii).

2.9       

Section 2.01(d) of the Agreement is amended and restated in its entirety as
follows:

(d)

(i)

So long as (x) no Event of Default has occurred (and has not been waived) or
would result therefrom, (y) no Unmatured Event of Default exists or would result
therefrom and (z) no Borrowing Base Deficiency exists or would result therefrom,
the Borrower (or the Servicer on the Borrower’s behalf) may, at any time (but on
or prior to May 15, 2020) after the first anniversary of the Fourth Amendment
Date, make a request to the Administrative Agent and the Lenders to extend the
date set forth in clause (i) of the definition of “Reinvestment Period” for a
period of six months (such extension, the “Reinvestment Period Extension”). The
effectiveness of the Reinvestment Period Extension shall be conditioned upon the
payment of the applicable Extension Fee to the Administrative Agent for the
Administrative Agent’s own account, in immediately available funds. For the
avoidance of doubt, the Administrative Agent agrees that the Borrower, in its
sole and absolute discretion, may elect to extend the date set forth in clause
(i) of the definition of “Reinvestment Period”.

(ii)       

So long as (x) no Event of Default has occurred (and has not been waived) or
would result therefrom, (y) no Unmatured Event of Default exists or would result
therefrom and (z) no Borrowing Base Deficiency exists or would result therefrom,
the Borrower (or the Servicer on the Borrower’s behalf) may, at any time (but on
or prior to May 15, 2020) after the first anniversary of the Fourth Amendment
Date, make a request to the Administrative Agent and the Lenders to extend the
date set forth in the definition of “Stated Maturity Date” for a period of six
months (such extension, the “Stated Maturity Date Extension”). The effectiveness
of the Stated Maturity Date Extension shall be conditioned upon the payment of
the applicable Extension Fee to the Administrative Agent for the Administrative
Agent’s own account, in immediately available funds. For the avoidance of doubt,
the Administrative Agent agrees that the Borrower, in its sole and absolute
discretion, may elect to extend the date set forth in the definition of “Stated
Maturity Date”.

2.10       

All references to “Corporate Capital Trust, Inc.” in the Agreement and the other
Transaction Documents shall be changed to references to “FS KKR Capital Corp.”
or “FS KKR Capital Corp. (as successor in interest to Corporate Capital Trust,
Inc.)”, as applicable.

 3 

 



SECTION 3. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

SECTION 4. Representations and Warranties.

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

(a)              

this Amendment has been duly executed and delivered by it;

(b)              

this Amendment constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

(c)              

there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

SECTION 5. Conditions to Effectiveness.

The effectiveness of this Amendment is subject to the receipt by (A) the
Administrative Agent of (a) executed counterparts (or other evidence of
execution, including facsimile signatures, satisfactory to the Administrative
Agent) of this Amendment and the fee letter related thereto and (b) the fee
payable on the date hereof as specified in the fee letter and (B) Mayer Brown
LLP of its fees invoiced to date.

SECTION 6. Miscellaneous.

(a)              

This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b)              

The descriptive headings of the various sections of this Amendment are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

(c)              

This Amendment may not be amended or otherwise modified except as provided in
the Agreement (as amended by this Amendment).

(d)              

The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e)              

Whenever the context and construction so require, all words used in the singular
number herein shall be deemed to have been used in the plural, and vice versa,
and the masculine gender shall include the feminine and neuter and the neuter
shall include the masculine and feminine.

 4 

 

 

(f)               

This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g)              

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

 

 

 

 

 

[Signature Pages Follow]

 

 

 

 

 5 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

BORROWER: CCT TOKYO FUNDING LLC       By: FS KKR Capital Corp., its Designated
Manager  










      By: /s/ William Goebel       Name: William Goebel     Title: Chief
Accounting Officer         SERVICER:

FS KKR CAPITAL CORP.

         



By:

/s/ William Goebel

 





    Name: William Goebel     Title: Chief Accounting Officer    

 

 

 

 

[Signatures Continue on the Following Page]

 

 

 

 

 [Signature Page to Fifth Amendment -- CCT Tokyo Funding LLC]

 

 

 



ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION           By: /s/
Yoshiyuki Natsuyama       Name: Yoshiyuki Natsuyama     Title: Managing Director
        LENDER: SUMITOMO MITSUI BANKING CORPORATION           By: /s/ Yoshiyuki
Natsuyama       Name: Yoshiyuki Natsuyama     Title: Managing Director    

 

 

 

 [Signature Page to Fifth Amendment -- CCT Tokyo Funding LLC]